FILED
                             FOR PUBLICATION
                                                                       JUL 11 2019
                  UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


STATE OF CALIFORNIA, by and                Nos. 19-15974
through Attorney General Xavier Becerra,

            Plaintiff-Appellee,            D.C. No. 3:19-cv-01184-EMC
                                           Northern District of California,
v.                                         San Francisco

ALEX M. AZAR II, in his Official
Capacity as Secretary of the U.S.          ORDER
Department of Health & Human Services;
U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES,

            Defendants-Appellants.



ESSENTIAL ACCESS HEALTH, INC.;             Nos. 19-15979
MELISSA MARSHALL, M.D.,

            Plaintiffs-Appellees,          D.C. No. 3:19-cv-01195-EMC
                                           Northern District of California,
v.                                         San Francisco

ALEX M. AZAR II, Secretary of U.S.
Department of Health and Human
Services; UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

            Defendants-Appellants.
STATE OF OREGON; et al.,                          No.    19-35386

              Plaintiffs-Appellees,               D.C. Nos.    6:19-cv-00317-MC
                                                               6:19-cv-00318-MC
 v.                                               District of Oregon,
                                                  Eugene
ALEX M. AZAR II; et al.,

              Defendants-Appellants.



STATE OF WASHINGTON; et al.,                      Nos. 19-35394

              Plaintiffs-Appellees,
                                                  D.C. Nos.    1:19-cv-03040-SAB
 v.                                                            1:19-cv-03045-SAB
                                                  Eastern District of Washington,
ALEX M. AZAR II, in his official capacity         Yakima
as Secretary of the United States
Department of Health and Human
Services; et al.,

              Defendants-Appellants.


Before: THOMAS, Chief Judge, and LEAVY, WARDLAW, W. FLETCHER,
PAEZ, BYBEE, CALLAHAN, M. SMITH, JR., IKUTA, MILLER, AND LEE,
Circuit Judges.

      Pending before the en banc court are several emergency motions for an

administrative stay of the three-judge panel order staying the district courts’




                                           2
preliminary injunction orders. See Oregon, et. al. v. Azar, No. 19-35386 (Dkt. nos.

59 and 66); Washington, et. al. v. Azar, No. 19-35394 (Dkt. nos. 35, 37, and 40).

       Pursuant to prior order of the Court upon granting reconsideration en banc,

the three-judge panel Order on Motions for Stay Pending Appeal in these cases

was ordered not be cited as precedent by or to any court of the Ninth Circuit.

However, the order granting reconsideration en banc did not vacate the stay order

itself, so it remains in effect. Thus, the motions for administrative stay remain

pending and were not mooted by the grant of reconsideration en banc.

       After due consideration of the emergency motions, the motions for

administrative stay of the three-judge panel order are DENIED. The en banc court

will proceed expeditiously to rehear and reconsider the merits of the Appellants’

motions for stay of the district courts’ preliminary injunction orders pending

consideration of the appeals on the merits. Until further order of the Court, no

further briefing is required of the parties for the en banc court’s reconsideration of

the three-judge panel order. The briefing schedule established for the merits

appeal shall remain as originally ordered.

       Chief Judge Thomas and Judges Wardlaw, W. Fletcher, and Paez would

grant the motions for administrative stay and therefore respectfully dissent from

this order.


                                             3